Citation Nr: 0719875	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-28 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. R. Murphy, Law Clerk


INTRODUCTION

The appellant had active military service from October 1969 
to May 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California that denied the appellant's claim for 
an increased rating for a hemorrhoid disability.


FINDINGS OF FACT

1. The appellant's hemorrhoid disability is currently 
manifested by objective clinical findings of internal 
hemorrhoids, but with no objective clinical evidence of large 
or thrombotic irreducible hemorrhoids manifested by excessive 
redundant tissue evidencing frequent recurrences or findings 
of anemia or fissures.

2. The appellant's hemorrhoids do not present an exceptional 
or unusual disability picture not contemplated by the rating 
schedule; that disability has not required any 
hospitalization, nor has it been demonstrated to present 
marked interference with employment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the hemorrhoid 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  Further, VA must 
inform the claimant of the need to submit any pertinent 
evidence in his possession.  38 U.S.C.A. § 5103(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the United States Court of Appeals for Veterans 
Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided notice, 
including instruction on information necessary to 
substantiate the claims, to the veteran in March 2005, which 
was prior to the May 2005 rating decision.  Accordingly, the 
all of the notification requirements the Court set out in 
Pelegrini and Quartuccio have been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide.

The appellant was afforded VA medical examinations.  Service 
and post-service medical records were obtained and associated 
with the claims file.   The appellant was given adequate time 
to submit evidence after the RO gave him notification of his 
rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in March 2006. 

In view of the foregoing, the Board finds VA has fulfilled 
its duties to notify and assist the veteran in the claim 
under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The appellant contends that his hemorrhoid disability is more 
severely disabling than the currently assigned non-
compensable evaluation reflects.  He maintains that his 
hemorrhoid condition warrants an increased evaluation.

The appellant underwent a VA medical examination in March 
2005; he complained of occasional blood in his stools and 
pain in the rectum.  A rectal examination showed no signs of 
external hemorrhoids.  The exam did show signs of a small 
internal hemorrhoid, but it was neither thrombosed nor 
tender.  There was no indication of bleeding or lesions 
around or in the rectum.

After the first exam the veteran reported that he was 
experiencing bleeding and itching.  Thus the veteran was 
afforded another VA medical examination in January 2006; he 
again complained of blood in his stools 1-2 times per week 
and pain in the rectum.  The examination was silent with 
respect to signs or symptoms of anemia or malnutrition.  The 
appellant said that he had no problems at work due to the 
hemorrhoid problem.  Upon examination there were no external 
hemorrhoids observed and no internal hemorrhoids were 
palpable.  No acute distress or presence of blood was noted.

The RO has rated the appellant's hemorrhoids under Diagnostic 
Code 7336.  Under this Diagnostic Code, mild or moderate 
hemorrhoids are rated as non-compensable.  Large or 
thrombotic irreducible hemorrhoids manifested by excessive 
redundant tissue evidencing frequent recurrences warrant a 10 
percent disability rating.  Hemorrhoids involving persistent 
bleeding with secondary anemia or with fissures warrant a 20 
percent disability rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7336.

The Board has weighed the evidentiary value of the 
appellant's statements against the objective physical 
findings.  The Board concludes that the most probative 
evidence of the degree of disability is the medical evidence.  
There is no medical evidence that the appellant has had 
large, thrombotic, or irreducible hemorrhoids manifested by 
excessive redundant, tissue evidencing frequent recurrences.  
There is no clinical evidence of any persistent bleeding or 
any anemia.  There is no clinical evidence of the existence 
of any fissures.  In the absence of evidence to support a 
finding of symptomatology equivalent to that associated with 
a compensable rating, the Board concludes that disability or 
symptoms due to the hemorrhoids are no more than moderate, 
and thus are non-compensable

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the hemorrhoid 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

The Board finds no evidence that any of the appellant's 
service-connected hemorrhoid disability addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

There is no evidence that the schedular evaluation in this 
case is inadequate.  As discussed above, there are higher 
ratings for hemorrhoids, but the required manifestations have 
not been shown in this case.  No evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for the 
hemorrhoids, and he has not demonstrated marked interference 
with employment.

There is no objective evidence of any symptoms due to the 
hemorrhoids that are not contemplated by the rating criteria.  
Consequently, referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

For the foregoing reasons, the preponderance of the evidence 
is against the veteran's increased rating claim.  Since the 
preponderance of the evidence is against the increased rating 
claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

A compensable evaluation for the appellant's hemorrhoid 
disability is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


